          Case 19-36767 Document 58 Filed in TXSB on 01/13/20 Page 1 of 4



                         THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

In re:                                             §
                                                   §
NEWSCO INTERNATIONAL ENERGY                        §       Case No. 19-36767 (DRJ)
SERVICES USA INC.,                                 §
                                                   §       Chapter 11
                          Debtor                   §

                                        MASTER SERVICE LIST
                                           January 13, 2020


Debtor:                                           Counsel for Debtor:
Newsco International                              Stephen A. Roberts
Energy Services USA Inc.                          Clark Hill Strasburger
12029 Brittmoore Park Drive                       720 Brazos, Suite 700
Houston, TX 77041                                 Austin, TX 78701
                                                  Sroberts@clarkhill.com

Herbert Gilles                                    U.S. Trustee:
Clark Hill Strasburger                            Stephen Douglas Statham
901 Main Street, Suite 6000                       Office of US Trustee
Dallas, TX 75202                                  515 Rusk, Ste 3516
hgilles@clarkhill.com                             Houston, TX 77002
                                                  stephen.statham@usdoj.gov

Internal Revenue Service                          United States Attorney, Civil Process Clerk
Centralized Insolvency Office                     1000 Louisiana Street #2300
PO Box 7346                                       Houston, TX 77002
Philadelphia, PA 19101-7346

United States Attorney General                    Texas Comptroller of Public Accounts
Department of Justice                             Revenue Accounting Division – Bankruptcy
950 Pennsylvania Avenue, N.W.                     Section
Washington, D.C. 20530                            PO Box 13528 Capitol Station
                                                  Austin, TX 78711

Texas Workforce Commission                        Wyoming Dept. of Workforce Services
TWC Building – Regulatory Integrity Division      5221 Yellowstone Rd.
101 East 15th Street                              Cheyenne, WY 82002
Austin, TX 78778




Legal\J1452\397071\4836-9352-9006.v1-1/13/20
          Case 19-36767 Document 58 Filed in TXSB on 01/13/20 Page 2 of 4



Wyoming Secretary of State                     Top Twenty Unsecured Creditors:
Business Division                              Abaco Drilling Technologies (Basin Tek)
Herschler Building East                        713 Northpark Central, Suite 400
122 W. 25th St., Ste 101                       Houston, TX 77073
Cheyenne, WY 82002-0020                        James.hanna@abacodrilling.com
                                               (Committee Member)

Gator Technologies                             Park City Drilling
415 Rankin Circle North                        800 North Park Central, Suite 100
Houston, TX 77073                              Houston, TX 77073
mleblanc@gatortechnologies.net                 bferguson@parkcitydt.com
(Committee Member)                             (Committee Member)

Phoenix Technology Services                    IAE International, Inc.
3610 Elkins Rd                                 13300 Stonefield Dr.
Midland, TX 79705                              Houston, TX 77014
bphillips@phxtech.com                          Dave.howe@iaeintl.com
(Committee Member)                             (Committee Member)

Hill Country Staffing Co.                      B&T Rentals
501 S. Austin Avenue, Suite 1310               PO Box 80962
Georgetown, TX 78626                           Lafayette, LA 70598-0962
Deanna.miller@hillcountrystaffing.com          tvallot@btrentals.com

Moore’s Ind. Services Ltd.                     Sniper Drilling IAE International
3333 – 23 Street N.E.                          13300 Stonefield Dr.
Calgary, Alberta T2E 6V8                       Houston, TX 77014
bcheyne@mooresind.com                          roxanne@iaeintl.com

GE Oil & Gas Compression Systems               Tycoon Oilfield Services
191 Rosa Parks St., 11th Floor                 3468 Schlager Road
Cincinnati, OH 45202                           Casper, WY 82604
Roger.kramer@ge.com                            cvermeulen@tycoonoilfield.com

TURNTEC                                        NOV Tuboscope XL
4820 Cleveland Street                          Hardbanding and Fabrication
Mills, WY 82604                                PO Box 51563
banderson@turntecmfg.com                       Casper, WY 82605
                                               Anthony.parker@nov.com

NOV National Oilwell Varco                     Bico Drilling Tools
7909 Parkwood Circle Dr. Bldg #2               1604 Greens Road
Houston, TX 77036                              Houston, TX 77032
Anthony.parker@nov.com                         Jay.chatha@bicodrilling.com




Legal\J1452\397071\4836-9352-9006.v1-1/13/20
          Case 19-36767 Document 58 Filed in TXSB on 01/13/20 Page 3 of 4



Salt Creek Properties LLC                      Surface Engineering Alloy Co.
(Eastland Development LLC)                     2895 46th Ave North
PO Box 2390                                    St. Petersburg, FL 33714
Casper, WY 82601                               seanl@extremecoatings.net
mthompson@mcmurry.net

Stabil Drill                                   JPI, LLC
PO Box 81548                                   4021 W 39th Street
Lafayette, LA 70598                            Casper, WY 82604
Monica.leblanc@stabildrill.com                 Palmer4021@icloud.com

Paradigm                                       Secured Lender:
5707 South 1788                                SouthStar Financial LLC
Midland, TX 79706                              c/o Lindsey W. Cooper Jr.
Phillip.garrison@paradigmdownholetools.com     The Law Offices of L.W. Cooper Jr.
                                               36 Broad Street
                                               Charleston, SC 29401
                                               lwc@lwcooper.com

Parties Requesting Notice:                     Brian A. Baker
Cynthia Castanon                               Stacy & Baker, P.C.
Stacy & Baker, P.C.                            1010 Lamar Street, Suite 550
1010 Lamar Street, Suite 550                   Houston, TX 77002
Houston, TX 77002                              Brian.baker@stacybakerlaw.com
Cynthia.castanon@stacybakerlaw.com
For National Oilwell Varco, L.P

Benjamin Lusky                                 Wells Fargo Vendor Financial Services, LLC
Gordon Lusky, LLP                              c/o Ricoh USA Program f/d/b/a IKON
3417 Mercer Street, Suite A                    Financial Services
Houston, TX 77027                              PO Box 13708
ben@gordonlusky.com                            Macon, GA 31208-3708


Montgomery County                              Michael P. Ridulfo
c/o Linebarger Goggan Blair                    Kane Russell Coleman Logan PC
& Sampson, LLP                                 5051 Westheimer Road, 10th Floor
PO Box 3064                                    Houston, TX 77056
Houston, TX 77253-3064                         mridulfo@krcl.com
Houston_bankruptcy@publicans.com
                                               Phillip P. Owens II
Maria Bartlett                                 OWENS LAW OFFICE, PC
Doré Rothberg McKay, P.C.                      6907 N.W. 122nd Street
17171 Park Row, Suite 160                      Oklahoma City, OK 73142-3903
Houston, Texas 77084                           po@owenslawofficepc.com
E-mail: mbartlett@dorelawgroup.net



Legal\J1452\397071\4836-9352-9006.v1-1/13/20
          Case 19-36767 Document 58 Filed in TXSB on 01/13/20 Page 4 of 4




Panocean, Inc. d/b/a Road Runner Express       E. Michelle Bohreer
c/o Nima Taherian                              Pritesh Soni
701 N. Post Oak Rd., Suite 216                 Bohreer Law Firm PLLC
Houston, TX 77024                              109 Post Oak Ln, Suite 425
Email: nima@ntaherian.com                      Houston, TX 77024
                                               Email: michelle@bohreerlaw.com
                                               Email: pritesh@bohreerlaw.com




                                                 /s/ Stephen A. Roberts
                                                 STEPHEN A. ROBERTS




Legal\J1452\397071\4836-9352-9006.v1-1/13/20
